358 U.S. 281 (1959)
SMITH
v.
UNITED STATES.
No. 192, Misc.
Supreme Court of United States.
Decided January 12, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Petitioner pro se.
Solicitor General Rankin, Assistant Attorney General Anderson, Beatrice Rosenberg and J. F. Bishop for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the Court of Appeals is vacated and the case is remanded to the District Court with directions to allow the appeal in forma pauperis. Ellis v. United States, 356 U.S. 674.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.